Case 2:18-mc-00001-JPM-tmp Document 51 Filed 12/10/18 Page 1 of 3                  PageID 170



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DISTRICT
______________________________________________________________________________

In the Matter of the Complaint of
Wepfer Marine, Inc., as Owner Pro Hac Vice
of the M/V RICKY ROBINSON,
Official No. 572484, for Exoneration from
or Limitation of Liability.
                                                             No. 2:18-mc-0001-JPM-tmp



                                   NOTICE OF SERVICE



       Comes now Claimant, Ronnita Harris, Administratrix of the Estate of Keith Pigram,

deceased, by and through counsel, and hereby gives notice to the Court that the Claimant’s

Responses to Defendant’s First Set of Interrogatories and Request for Production of Documents

has been delivered via electronic mail to Defendant’s counsel of record on December 10, 2018.




                                           RESPECTFULLY SUBMITTED,

                                           THE WHARTON LAW FIRM


                                           s/André C. Wharton _________________
                                           André C. Wharton, B.P.R. # 22588
                                           Attorney for the Plaintiff
                                           1575 Madison Ave.
                                           Memphis, Tennessee 38104
                                           901-726-6884




                                               1
Case 2:18-mc-00001-JPM-tmp Document 51 Filed 12/10/18 Page 2 of 3                   PageID 171



                                CERTIFICATE OF SERVICE

        The undersigned certifies that a true copy of this document was served upon each of the
following by mailing postage prepaid, by delivery to the person or office of such counsel, or by
electronic means, as follows:

Frank J. Dantone, Esquire
Henderson Dantone, P.A.
241 Main Street
P. O. Box 778
Greenville, MS 38702-0778

Lee J. Bloomfield, Esq.
Godwin, Morris, Laurenzi, and Bloomfield, P.C.
50 North Front St., Suite 800
Memphis, TN 38103

Raymon Todd Elias, Esq.
Gordon Elias & Seely, LLP
1811 Bering Dr., Suite 300
Houston, TX 77057

Michael A. Katzman, Esq.
Wagerman Katzman
200 Jefferson Ave., Ste. 1313
Memphis, TN 38103

S. Reed Morgan, Esq.
The Carlson Law Firm
100 E. Central Texas Expy
Killeen, TX 76541

Murray B. Wells, Esq.
Aaron Anthony Neglia, Esq.
Horne & Wells, PLLC
81 Monroe Ave., Ste. 400
Memphis, TN 38103

Russell B. Jordan, Esq.
Morgan & Morgan
One Commerce Square, 26th Floor
Memphis, TN 38103




                                               2
Case 2:18-mc-00001-JPM-tmp Document 51 Filed 12/10/18 Page 3 of 3                PageID 172



Ronald W. Kim, Esq.
Kim and Associates
262 German Oak Drive
Cordova, TN 38018


      This the 10th day of December 2018.


                                            /s André C. Wharton_______________
                                            ANDRÉ C. WHARTON




                                              3
